Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claims 1-7, A device-embedded board, Class 361/761, (H05H1/115);
Group II, Claims 8, 12-13 &15 and Claims 9-11 &14, A process for making the device-embedded board, Class 29/832, (H05K3/10).
Inventions Group II and Group I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In the instant case, not only the process as claimed can be used to make another and materially different product;
For example, the limitations of a board main body; a conductor wiring layer formed inside or on a surface of the board main body; and a device formation layer formed inside the board main body so as to be in contact with a portion of the conductor wiring layer, wherein the device formation layer is configured in an insulating region in which functional filler for forming a device is dispersed, in the product claim 1 of Group I; which are not required by the method claims 8 and 9 of Group II;
but also, the product as claimed can be made by another and materially different process;
For example, the limitations forming a conductor film having a predetermined pattern on a surface of a support board; disposing a raw material powder by applying functional filler and a mixing resin powder on a portion of the conductor film; applying an .
Because these inventions of Group I and Group II are independent or distinct for the reasons given above and there would be a serious burden on the examiner if 
In the Group II of this application contains claims directed to the following patentably distinct subgroups as follows:
a.	Subgroup I depicted Claims 8, 12-13 and 15, 
b.	Subgroup II depicted Claims 9-11 and 14;
The Subgroups are independent or distinct because claims recite the distinct characteristics of such Subgroups. In addition, these Subgroups are not obvious variants of each other based on the current record.
The Subgroup I and Subgroup II are related as combination and subcombination; the subcombination is distinct if it is not obvious variants, and if it is shown that at least one distinct characteristic of subcombination is separately usable. In the instant case, the subcombination of Subgroup II has separate usable utility such as the limitations of forming a first conductor post to be a first through-hole electrode on a portion of the first conductor film; disposing a raw material powder by applying functional filler and a mixing resin powder on another portion of the first conductor film; forming a second conductor film having a second predetermined pattern on a surface of a second support board; forming a second conductor post to be a second through-hole electrode on a portion of the second conductor film; applying a second insulating layer resin powder for forming a second insulating layer on the second conductor film on which the second conductor post is formed; forming a second board unit by performing second hot-pressing on the second insulating layer resin powder; and making a stacked body including at least the first board unit and the second board unit by collectively stacking, hot-pressing and bonding, in the subcombination claim 9 of Subgroup II, which do not require by the combination claim 8 of Subgroup I.
There is an examination and search burden for these patentably distinct Subgroups due to their distinct characteristics. The Subgroups require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one Subgroup would not likely be applicable to another Subgroup; and/or the Subgroups are likely to 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed Subgroup for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a Subgroups to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected Subgroups, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the Subgroups may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of Subgroups requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
Should applicant traverse on the ground that the Subgroups are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the Subgroups to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the Subgroups unpatentable 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00 (EST), Monday-Friday.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848